Citation Nr: 1739762	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  06-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the Veteran's compensation benefits to the 10 percent rate due to incarceration was proper.  

(The issue of whether an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $12,564.61 was properly created is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Regional Office (RO) in Cleveland, Ohio.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran was incarcerated at a State correctional facility for a felony conviction at all times during which his compensation was reduced to 10 percent.


CONCLUSION OF LAW

Reduction of the Veteran's VA compensation benefits to 10 percent due to his incarceration was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Reduction Due to Incarceration

The Veteran has contested the reduction of his compensation benefits to 10 percent during his incarceration.  To the extent that he has argued that this is unfair, the Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Those laws and regulations provide that a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

The evidence reflects that, on July 25, 2003, the Veteran was incarcerated at a State penal institution for a felony.  The RO reduced the Veteran's VA disability compensation to 10 percent effective September 23, 2003, which was the 61st day of the Veteran's confinement.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the plain meaning of the statute indicates that, not only is compensation above the level of 10 percent to be withheld during a Veteran's incarceration, VA is not obliged to pay the amount once the Veteran's incarceration has ended, and the Court declined to pass on the constitutionality of the statute.  See Shephard v. Shinseki, 26 Vet. App. 159 (2013).  Given that the law is clear that the 

reduction of the Veteran's benefit to 10 percent is proper because of his incarceration, the appeal must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The reduction of the Veteran's VA compensation payments to the 10 percent rate, due to incarceration was proper and the appeal is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


